For the reasons assigned in the consolidated cases of Letts v. Krause  Managan, Inc., and Shell Oil Company, Inc., v. Same defendants, 26 So. 2d 838, it is ordered that the judgment in favor of Henry Frank Letts be and the same is hereby reduced from the sum of $1,466.56 to the sum of $766.20, and as thus amended affirmed. It is further ordered that the judgment in favor of Grace Louise Cox Letts be and the same is hereby reduced from the sum of $60 to $45, and as thus amended, affirmed, the plaintiffs-appellees to pay the costs of this appeal and all others to be paid by defendants.